DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shaham et al. (US 2009/0101077 henceforth Shaham) in view of Sterling (US 10779511).
Regarding claim 1, Shaham teaches an animal cleaning system to wash a pet with a liquid, the animal cleaning system comprising: a liquid control unit to control movement of the liquid therethrough (control assembly, para. 0034); and a wearable 
Regarding claim 2, Shaham as modified by Sterling teaches the invention substantially as claimed and Sterling further teaches wherein the liquid control unit comprises: a body (housing 20); an inner tube disposed within at least a portion of an interior of the body to contain the liquid therein (42); and a selector rotatably disposed on at least a portion of the body to select a flow of the liquid within the body (72, col. 5, ll. 10-16). 
Regarding claim 4, Shaham as modified by Sterling teaches the invention substantially as claimed and Sterling further teaches wherein the flow of the liquid within the body is based on at least one of an outlet position, a soap position, and a rinse position (col. 6, ll. 1-10).
Regarding claim 5, Shaham as modified by Sterling teaches the invention substantially as claimed and Shaham further teaches wherein the wearable .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Sterling, as applied to claim 1 above, further in view of  Vogel (US 5193487).
Regarding claim 3, Shaham as modified by Sterling teaches the invention substantially as claimed but fails to teach wherein the liquid control unit further comprises: a valve disposed within at least a portion of the interior of the body to adjust the flow of the liquid within the body in response to rotation of the selector. However, Vogel teaches a valve (flow valve 90, fig. 1) disposed within at least a portion of the interior of the body to adjust the flow of the liquid within the body in response to rotation of the selector (col. 4, ll. 38-41 and 62-64). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shaham’s pet washer with a flow valve as taught by Vogel to allow a user to control the flow of water during use.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Sterling, as applied to claim 1 above, further in view of  Gutierrez (US 2013/0025542).
Regarding claim 6, Shaham as modified by Sterling teaches the invention substantially as claimed but fails to teach a haptic unit disposed on or within at least a portion of the wearable cleaning device to massage the pet in response to vibration of the haptic unit. However, Gutierrez teaches a haptic unit to loosen and remove fur (3, 4, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shaham in view of Sterling and Streng (US 8371246).
Regarding claim 7, Shaham teaches an animal cleaning system to wash a pet with a liquid, the animal cleaning system comprising: a wearable cleaning device (housing 20) to be worn on a body of the pet (fig. 1) and removably connected to at least a portion of the liquid control unit to dispense the liquid on at least a portion of the pet (Hose 152 is removably connected to member 150, para. 0040) but fails to teach a liquid control unit to control movement of the liquid therethrough; and such that the wearable cleaning device stretches or contracts to fit a size of the pet. However, Sterling teaches a liquid control unit (20) connected to a hose (spray hose 104) to allow a user to wash a pet (col. 3, ll. 51-55, hose 152 and member 150 of Shaham can be connected to outlet fluid connector 44 of Sterling’s control unit). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shaham’s pet washer with a control unit as taught by Sterling to allow the system to be connected to a source of warm fluid to comfortably wash or bath an animal in an outdoor location. And Streng teaches a wearable cleaning device (10) that stretches or contracts to fit a size of a pet (col. 2, ll. 56-60). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shaham’s pet washer with an elastic material as taught by Streng to allow the system to fit various sized animals.
Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 5, with respect to Moinester have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 7, with respect to Shaham in combination with Sterling have been fully considered and are not persuasive. 
In response to applicant’s argument that Shaham in combination with Sterling fails to disclose “"a wearable cleaning device to be worn on a body and around each limb of the pet and removably connected to at least a portion of the liquid control unit to dispense the liquid on at least a portion of the pet, such that the liquid control unit receives the liquid outside a boundary of the wearable cleaning device" the examiner disagrees. Shaham in combination with Sterling clearly teaches a pet wearable cleaning device (housing 20, Shaham) which can be connected to a portion of a liquid control unit (outlet fluid connector 44, Sterling) i.e. hose 152 which is removable connected to member 150 of Shaham can be easily connected to connector 44 of Sterling’s control unit to disclose the claimed limitation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647